Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (spike; K986P; synthetic poxvirus; TNX-1800; wild type; TK gene locus; tandem of vaccinia virus early and late promoter; adherent cell; mammalian cell; MRC-5) in the reply filed on 7/6/2022 is acknowledged.
Claims 22, 24, 39, 44-47, 49, 56-59, 65, 66, 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2022.
Claims 1-5, 8, 9, 11-13, 15-17, 20, 21, 25, 30-32, 86, 87 are under consideration. 

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 4/21/2021; 4/21/2021; 6/3/2021; 7/21/2021; 2/3/2022; 7/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 11, 31, 32, 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 11, 31, 32, 87 as submitted 7/6/2022.
As to claim 11 reciting K986P, it is not clear what constitutes position 1.
As to claim 31, the claim recites “mammalian cell”. There is insufficient antecedent basis for this limitation in the claim.
As to claim 87, it is not clear if the bivalent vaccine includes the poxvirus of claim 1 or is in addition to the poxvirus of claim 1.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

4. Claims 30-32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
See claims 30-32 as submitted 7/6/2022.
Claims 30-32 recite “cell”, thus read on a human organism. To overcome this rejection, the claims should recite “isolated host cell”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claims 1, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Progress and Prospects on Vaccine Development against SARS-CoV-2,” Vaccines 8: 153 (2020))(See PTO-892: Notice of References Cited).
See claims 1, 20, 21 as submitted 7/6/2022.
Zhang et al. teaches: TNX-1800 (SARS-CoV-2 vaccine based on Horsepox Virus)(p. 6)(as recited in claim 21 and read upon in claims 20, 1 by virtue of claim dependency).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1, 8, 9, 15, 25, 86 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US20130216566)(See PTO-892: Notice of References Cited) in view of Wu et al. (“A new coronavirus associated with human respiratory disease in China,” Nature, Vol. 579: 265-269 (2020))(See PTO-892: Notice of References Cited).
See claims 1, 8, 9, 15, 25, 86 as submitted 7/6/2022.
Anderson et al. teaches: vectors expressing SARS immunogens (title); poxvirus vector [0104](as recited in claims 1, 86); SARS antigens [0002]; nucleic acids encoding such immunogens [0008]; S or spike protein as antigen [0101](as recited in claims 1, 8); truncated epitope [0121](as recited and read upon in claim 9); promoter for expressing SARS proteins [0104](as recited in claim 15); compositions [0105](as recited in claim 25).
Anderson et al. does not teach SARS CoV-2.
Wu et al. teaches: 2019-nCoV (abstract)(also known as SARS CoV-2); spike protein thereof (p. 267).
One of ordinary skill in the art would have been motivated to use coronavirus as taught by Wu et al. as coronavirus antigen as taught by Anderson et al. Anderson et al. teaches use of SARS coronavirus antigen, and Wu et al. teaches such a known coronavirus (See MPEP 2144.06: Substituting equivalents known for the same purpose) 
One of ordinary skill in the art would have had a reasonable expectation of success for using coronavirus as taught by Wu et al. as antigen as taught by Anderson et al. There would have been a reasonable expectation of success given the underlying materials (SARS coronavirus as taught by Anderson et al. and Wu et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made. 

7. Claims 2-5, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Wu et al. as applied to claims 1, 8, 9, 15, 25, 86 above, and further in view of Evans et al. (US20180251736)(See PTO-892: Notice of References Cited).
See claims 2-5, 12, 13 as submitted 7/6/2022.
See the teachings of Anderson et al. in view of Wu et al. above.
Anderson et al. in view of Wu et al. does not teach wherein the poxvirus is an orthopoxvirus; wherein the orthopoxvirus is horsepox virus (HPXV); wherein the orthopoxvirus is a horsepox virus; wherein the horsepox virus is strain MNR-76; wherein the nucleic acid encoding the SARS-CoV-2 virus protein is located in a region of the poxvirus that is not essential for replication of the poxvirus; the nucleic acid encoding a SARS-CoV-2 virus protein is located in the thymidine kinase (TK) gene locus of the poxvirus.
Evans et al. teaches: poxvirus for virus vaccine (abstract); orthopoxvirus [0003](as recited in claim 2); horsepox virus [0003](as recited in claims 3, 4); based on genome of MNR-76 [0027](as recited in claim 5); lacking TK gene [0192](as recited in claim 13); wherein heterologous nucleic acid is inserted into non-essential region [0198](as recited in claim 12); 
One of ordinary skill in the art would have been motivated to use poxvirus as taught by Evans et al. as vector as taught by Anderson et al. in view of Wu et al. Anderson et al. in view of Wu et al. teach use of poxvirus vector and use of heterologous nucleic acid, and Evans et al. teaches such a poxvirus vector as well as position of insertion of heterologous nucleic acid (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Onge of ordinary skill in the art would have had a reasonable expectation of success for
usin poxvirus as taught by Evans et al. as vector as taught by Anderson et al. in view of Wu et al. There would have been a reasonable expectation of success given the underlying materials (poxvirus as taught by Anderson et al. in view of Wu et al. and Evans et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Wu et al. as applied to claims 1, 8, 9, 15, 25, 86 above, and further in view of He et al. (US20200407402)(See PTO-892: Notice of References Cited).
See claim 11 as submitted 7/6/2022.
See the teachings of Anderson et al. in view of Wu et al. above.
Anderson et al. in view of Wu et al. does not teach wherein the amino acid sequence of the SARS-CoV-2 virus S protein comprises one or more substitution K986P with reference to a wild type S protein (SEQ ID NO: 47).
He et al. teaches: coronavirus S protein immunogens (abstract); S immunogen polypeptides derived from SARS-CoV-2 with mutations at K986P [0006].
One of ordinary skill in the art would have been motivated to use immunogen as taught by He et al. with the virus as taught by Anderson et al. in view of Wu et al. Anderson et al. in view of Wu et al. teaches use of SARS-CoV-2 spike protein, and He et al. teaches such a known spike protein (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using immunogen as taught by He et al. with the virus as taught by Anderson et al. in view of Wu et al. There would have been a reasonable expectation of success given the underlying materials (SARS coronavirus antigens as taught by Anderson et al. in view of Wu et al. and He et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claims 16, 17, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Wu et al. as applied to claims 1, 8, 9, 15, 25, 86 above, and further in view of Tartaglia et al. (U.S. Patent No. 6004777)(See PTO-892: Notice of References Cited).
See claims 16, 17, 30-32 as submitted 7/6/2022.
See the teachings of Anderson et al. in view of Wu et al. above.
Anderson et al. in view of Wu et al. does not teach wherein the promoter is a poxvirus-specific promoter; the poxvirus specific promoter is a tandem of a vaccinia virus early and late promoter; wherein the cell is an adherent cell; wherein the cell is a mammalian cell; wherein the mammalian cell is an MRC-5 cell.
Tartaglia et al. teaches: poxvirus vector (abstract); including use of early and late vaccinia promoter (column 7, line 33); use of MRC-5 cell (Example 2).
One of ordinary skill in the art would have been motivated to use components as taught by Tartaglia et al. with the vector as taught by Anderson et al. in view of Wu et al. Anderson et al. in view of Wu et al. teaches use of poxvirus vector and cells, and Tartaglia et al., which also teaches poxvirus vector and cells, teaches components known and used in the art with poxvirus vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Tartaglia et al. with the vector as taught by Anderson et al. in view of Wu et al. There would have been a reasonable expectation of success given the underlying materials (poxvirus vectors as taught by Anderson et al. in view of Wu et al. and Tartaglia et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Wu et al. as applied to claims 1, 8, 9, 15, 25, 86 above, and further in view of Haruta (US20180326039)(See PTO-892: Notice of References Cited).
See claim 87 as submitted 7/6/2022.
See also the 35 U.S.C. 112(b) rejection above.
See the teaching of Anderson et al. in view of Wu et al. above.
Anderson et al. in view of Wu et al. does not teach bivalent vaccine.
Haruta teaches: bivalent vaccine [0001]; use of coronavirus antigen [0001].
One of ordinary skill in the art would have been motivated to use vaccine as taught by Haruta with the composition as taught by Anderson et al. in view of Wu et al. Anderson et al. in view of Wu et al. teaches antigen for coronavirus (SARS CoV-2), and Haruta also teaches antigen for coronavirus (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for using vaccine as taught by Haruta with the composition as taught by Anderson et al. in view of Wu et al. There would have been a reasonable expectation of success given the underlying materials (coronavirus antigens as taught by Haruta and Anderson et al. in view of Wu et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648